Nixon, J.
Fourteen several libels have been filed by the crew of the brig Sarah E. Kennedy for wages due, and for compensation and allowance for the reduction of provisions during the voyage. A motion is now made by the claimant for a consolidation of the suits. It is resisted by the proctors for libelants on the ground that the additional claim of the several libelants for compensation, on account of the bad quality of the provisions furnished for the voyage, takes the cases out of the category of actions that should have been joint, or should be consolidated. The motion must prevail. See The Prinz Georg, 19 Fed. Rep. 653. Indeed, it would be a great hardship for the libel-ants to refuse it, inasmuch as the court is forbidden to allow them more than the costs of one libel, although they may recover in all the suits. It is provided in section 978 of the Revised Statutes that when proceedings are had before a court of the United States in several libels against any vessel and cargo which might legally be joined in one libel, there shall not be allowed thereon more costs than in one libel, unless special cause for libeling the vessel and cargo separately is satisfactorily shown on motion in open court. No such cause is shown in these cases. The claim for allowance on account of insufficient supply of proper food is in addition to their wages, and is specifically provided for in section 4568,.Rev. St. The principles on which compensation is to be awarded to the seamen are so clearly stated in the statute, that quite as little difficulty will arise in determining the amount in one libel, as occurs in ascertaining the several sums due for wages earned.
Let an order be entered consolidating the several suits.